Slip Op. 16 - 25

     UNITED STATES COURT OF INTERNATIONAL TRADE

                                             :
FUSHUN JINLY PETROCHEMICAL CARBON :
CO., LTD. and FANGDA CARBON NEW              :
MATERIAL CO., LTD.,                          :
                                             :
                      Plaintiffs,            :
                                             :
                   v.                        :
                                             :
UNITED STATES,                               : Before: R. Kenton Musgrave, Senior Judge
                                             :
                      Defendant,             : Court No. 14-00287
                                             :
                  and                        :
                                             :
SGL CARBON LLC and                           :
SUPERIOR GRAPHITE CO.,                       :
                                             :
                      Defendant-Intervenors. :
                                             :


                                           OPINION

[Sustaining fourth administrative review of antidumping duty order on small diameter graphite
electrodes from the People’s Republic of China.]

                                                                       Decided: March 23, 2016

        Lizbeth R. Levinson and Ronald M. Wisla, Kutak Rock LLP, of Washington DC, for the
plaintiffs.

       Melissa M. Devine, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington DC, for the defendant. With her on the brief were Benjamin
C. Mizer, Principal Deputy Assistant Attorney General, Jeanne E. Davidson, Director, and Claudia
Burke, Assistant Director. Of Counsel on the brief was Nanda Srikantaiah, Attorney, Office of the
Chief Counsel for Trade Enforcement & Compliance, U.S. Department of Commerce.
Court No. 14-00287                                                                         Page 2


      David A. Hartquist, R. Alan Luberda, and Brooke M. Ringel, Kelley Drye & Warren LLP,
of Washington DC, for the defendant-intervenors SGL Carbon LLC and Superior Graphite
Company.

               Musgrave, Senior Judge: This opinion addresses challenges brought by the plaintiffs

Fushun Jinly Petrochemical Carbon Co., Ltd. (“Fushun”) and Fangda Carbon New Material Co., Ltd.

(“Fangda”) to Small Diameter Graphite Electrodes from the People’s Republic of China: Final

Results of Antidumping Duty Review; 2012-2013, 79 Fed. Reg. 57508 (Sep. 25, 2014) (“Final

Results”) as reasoned in the accompanying issues and decision memorandum (“IDM”). Substantial

evidence of record, however, supports the Final Results on those challenges.

                                          Background

                The matter concerns the fourth administrative review of the order on subject

merchandise,1 as determined by the International Trade Administration, U.S. Department of

Commerce (“Commerce”). After the review’s March 29, 2013 initiation, Commerce selected

Fushun and Fangda as mandatory respondents, PDoc 16, and published preliminary results on March

24, 2014. Small Diameter Graphite Electrodes from the PRC, 79 Fed. Reg. 15994 (Mar. 24, 2014)

(prelim. determ.), PDoc 228 (“Preliminary Results”), and accompanying preliminary decision

memorandum, PDoc 222 (“PDM”).

               Concerning two of the issues brought here, Commerce preliminarily found that

Fushun had withheld or misrepresented information and had impeded the review, and accordingly

applied “total” facts available with an adverse inference after disregarding Fushun’s submissions.

PDM at 4-7; CDoc 243 (“AFA Memo”). As a consequence, because Fushun had not demonstrated


       1
           See Antidumping Duty Order: Small Diameter Graphite Electrodes from the PRC
(hereinafter “PRC”), 74 Fed. Reg. 8775 (Feb. 26, 2009).
Court No. 14-00287                                                                         Page 3


its separation from the PRC government, Commerce preliminarily determined that Fushun was also

subject to the 159.64 percent PRC-wide margin. PDM at 7; AFA Memo at 14.

               Concerning one of the other challenges brought here, after the Ukraine was selected

as the primary surrogate country Commerce granted Fangda a by-product offset for its forming scrap

by-product and valued it with the Ukrainian Harmonized Tariff Schedule (“HTS”) item 2713.12 for

“Petroleum Coke, Calcined.” PDM at 23; IDM at 31.

               Fushun and Fangda submitted administrative case briefs after publication of the

Preliminary Results. Fangda’s brief objected to Commerce’s valuation of its “forming scrap”

by-product, arguing that the Ukrainian value was aberrational, and it also challenged Commerce’s

VAT methodology. CDoc 251. Fushun’s brief was rejected on the ground that it improperly

contained new factual information, and its revised brief challenged Commerce’s determination to

apply total facts available with an adverse inference. CDoc 254. In a separate submission, Fushun

requested that Commerce reconsider its rejection of the original brief, arguing that the rejection

deprived it of the opportunity to comment on the impact of the final determination on liquidation

instructions with respect to a certain customer. CDoc 256.

               On September 25, 2014, Commerce published its Final Results. 79 Fed. Reg. 57508.

Commerce continued to apply total facts available with an adverse inference to Fushun, see IDM at

8-13, and continued to find that the Ukrainian value for Fangda’s forming scrap by-product was

appropriate, see id. at 30-36. Commerce also rejected Fushun’s request to reconsider its rejected

case brief arguments and Fangda’s challenge to its VAT methodology. Id. at 2-3, 22-25. Commerce

made no changes to either party’s margin. See Final Results, 79 Fed. Reg. at 57509.
Court No. 14-00287                                                                              Page 4


               The plaintiffs then brought suit here, challenging (1) the selection of the surrogate

price for valuing the factors of production for forming scrap, arguing that Commerce’s selection is

aberrational and unsupported by substantial evidence, (2) the deduction of non-refunded value added

taxes (“VAT”) from U.S. price as not in accordance with law, (3) the application of total adverse

facts available to Fushun, arguing that substantial evidence does not support finding that Fushun

concealed or withheld information, and that (4) Fushun deserved a separate rate. In addition, Fushun

urges the court (5) to fashion a remedy to exclude an importer that did not purchase merchandise

from Fushun during the period of review (“POR”) from being subject to the adverse rate.

                               Jurisdiction and Standard of Review

               Jurisdiction is predicated upon 19 U.S.C. §1516a(a)(2)(B)(iii) and 28 U.S.C.

§1581(c). Commerce’s final results are to be sustained unless they are “unsupported by substantial

evidence on the record, or otherwise not in accordance with law”. 19 U.S.C. §1516a(b)(l)(B)(i).

                                             Discussion

                                                   I

               First briefed is the plaintiffs’ challenge to the selection of the surrogate value (“SV”)

for the Fangda Group’s forming scrap by-product created during and reintroduced into the

production of the subject merchandise.

                                                  A

               “Normal” value for products from a non-market economy country is typically

determined on the basis of surrogate values selected for the factors of production (“FOPs”) utilized

in producing the merchandise, plus amounts for general expenses, the cost of containers, coverings,
Court No. 14-00287                                                                            Page 5


and other expenses, and assumed profit. See 19 U.S.C. §1677b(c)(1). Because FOPs are based on

“the values of such factors in a market economy country or countries considered to be appropriate”,

id., Commerce has discretion in the selection of FOPs, so long as they represent the “best available

information” for using as a surrogate value. See 19 U.S.C. §1677b(c)(1)(B); see also Nation Ford

Chemical Co. v. United States, 166 F.3d 1373, 1377 (Fed. Cir. 1999).

               In that exercise, Commerce relies on one or more surrogate countries that are (A) at

a level of economic development comparable to that of the non-market economy country, and (B)

significant producers of comparable merchandise. 19 U.S.C. §1677b(c)(4). Commerce will

normally value all FOPs from a single surrogate country source, 19 C.F.R. §351.408(c)(2), and in

the selection of the surrogate country Commerce attempts to seek data representing investigation or

review period-wide prices, prices specific to the input in question, prices that are net of taxes and

import duties, prices that are contemporaneous with the period of investigation or review, and data

that are publicly available. See Import Administration Policy Bulletin No. 04.1: Non-Market

Economy Surrogate Country Selection Process (Dep’t of Commerce Mar. 1, 2004).

               The primary raw material inputs for small diameter graphite electrode (“SDGE”)

products are calcined petroleum coke and “needle” coke, which is a premium-quality type of

calcined petroleum coke produced only by a small number of specialized producers in the United

States, the United Kingdom, Japan, and the PRC. Responding to Commerce’s requests for

information on its production of SDGEs, Fangda’s Group2 reported separate FOPs for domestic



       2
        “Collapsed” alongside Fangda during the administrative proceeding were affiliates Beijing
Fangda Carbon Tech Co., Ltd., Chengdu Rongguang Carbon Co., Ltd., Fushun Carbon Co., Ltd., and
Hefei Carbon Co., Ltd. (“Fangda Group”). IDM at 1 n.1. See 19 C.F.R. §351.401(f).
Court No. 14-00287                                                                            Page 6


needle coke,3 imported needle coke, self-produced calcined petroleum coke (involving raw

petroleum coke, labor and electricity inputs) and forming scrap. Because the Fangda Group’s

reported market economy POR purchases of needle coke exceeded 33 percent of its total POR

purchases of domestic and market economy needle coke,4 Commerce valued both the reported

domestic and market economy needle coke FOPs using the weighted average of the Fangda Group’s

market economy needle coke purchases during the POR in accordance with the provisions of 19

C.F.R. §351.408(c)(l) that were in effect at that time. Preliminary SV Mem., CDocs 242-43, at 9-10

and Ex. 3. See Pls’ 56.2 Br. at 15 (confidential). That surrogate value is undisputed here.

                All calcined petroleum coke consumed by the Fangda Group in production during the

POR was “self-produced” by two of the group’s members and another affiliate of the Fangda Group.

Commerce valued the self-produced calcined petroleum coke based on its FOPs, consisting of raw

petroleum coke, electricity, and labor inputs.5 There is no dispute over Commerce’s selection of the

surrogate values for the reported FOPs for the Fangda Group’s self-produced calcined petroleum

coke. See Preliminary Analysis Mem. for Fangda Group at 4. Commerce valued the raw petroleum

coke inputs using the average unit value (“AUV ”) of imports under Ukrainian HTS item 2713.11



       3
         According to the papers, needle coke has a distinct crystalline structure that is necessary
for achieving high power, super-high power and ultra-high power performance standards in the
highest-quality electrode products. Generally speaking, the higher the performance standard of a
given electrode, the higher will be the needed percentage of needle coke relative to calcined
petroleum in the production process, in contrast to “regular” power electrode products that may be
manufactured solely with calcined petroleum coke inputs and without incorporating any needle coke.
       4
           See Fangda Section D Resp., CDocs 44-61, at Ex. D-6.
       5
         See Fangda 2nd Supp. Resp., CDocs 231-39, at Exs. S2-D2, p. 23, and S2-D3, p. 30
(Calcined Petroleum Coke Worksheets).
Court No. 14-00287                                                                            Page 7


(raw petroleum coke) equal to $243.8298/MT, valued the reported electricity inputs at 0.8199

Ukrainian Hryvnia (“UAH ”) per kilowatt hour/MT, and valued the reported direct and indirect labor

hours at 16.3033 UAH per hour. Preliminary SV Mem. at Ex. 3, supra. Fangda points out that when

the surrogate values Commerce selected for raw petroleum coke, electricity, and labor inputs are

applied to the FOPs reported by the Fangda Group affiliate for its entire POR production of calcined

petroleum coke, based upon the average of monthly UAH/dollar exchange rate during the POR of

$0.1220917, the resulting value of its self-produced calcined petroleum coke is a certain,

determinable figure between $250 and $450 per metric ton (“benchmark”).

               The specific issue here disputed concerns the surrogate value for forming scrap, a by-

product of SDGE production. Although the antidumping statute does not address the treatment of

by-products generated during the production process, from an accounting perspective it is

appropriate to offset production costs by the value of such by-products, and towards that end

Commerce considers its by-product accounting methodology as consistent with the statute, see 19

U.S.C. §1677b(c), as further honed from time to time, cf. Guangdong Chemicals Import & Export

Corp. v. United States, 30 CIT 1412, 1422, 460 F. Supp. 2d 1365, 1373 (2006) with, e.g., Juancheng

Kangtai Chemical Co. v. United States, 39 CIT ___, Slip Op. 15-93 (Aug. 21, 2015) at 66-81.

Parties requesting the offset have the burden of presenting to Commerce evidence regarding the

amount of by-product produced, as well as evidence that the generated by-product is re-used in the

production of the subject merchandise or has commercial value, before Commerce will incorporate

offsets into the margin calculation. E.g., American Tubular Prods., LLC v. United States, 38 CIT

___, Slip Op. 14-116 (Sep. 26, 2014) at 17-18, appeal pending, Fed. Cir. No. 2016-1127.
Court No. 14-00287                                                                           Page 8


               Forming scrap is produced in the initial forming stage of electrode production.6

Fangda mixes all forming scrap from all power levels of electrode products together, and on this

point Commerce emphasizes that there is no record information that indicates the component

breakdown of forming scrap when it is reintroduced into the kneading stage of production. See

generally Fangda 2d Supp. Sec. D Resp. at Ex. D-1, CDoc 56; cf. Pl’s USCIT R. 56 Brief at 5-6 with

Def’s Resp. at 9, 11. Fangda reintroduces its forming scrap at that stage in order to lower its cost

of SDGE production.

               In the Preliminary Results, Commerce identified the Fangda Group’s FOPs for

forming scrap as a type of calcined petroleum coke by-product, and valued it using the AUV of

Ukrainian import data for HTS item 2713.12 (calcined petroleum coke), i.e., $1,820 per MT. See

Fangda 2d Supp. Sec. D Resp. at 9 and Ex. 3. Fangda agreed in its administrative case brief that

HTS 2713.12 is the proper category for valuing the forming scrap by-product, but it argued that the

Ukrainian AUV is aberrational when compared with its own values for calcined petroleum coke and

its needle coke purchases. E.g., Fangda Admin. Case Brief at 15, CDoc 251. Fangda did not

recommend an alternative methodology for valuing the forming scrap by-product but suggested

instead a “building up” methodology based on its self-produced calcined petroleum coke input.

               After noting that Fangda did not supply a build-up methodology and that Fangda did

not provide evidence as to the ratio of calcined petroleum coke to needle coke in the forming scrap

by-product, Commerce concluded that the data would not support a build-up calculation of the

forming scrap value and that selecting a surrogate value that included both calcined petroleum and


       6
        Fangda Group’s production process is apparently similar to that described in U.K. Carbon
and Graphite Co. v. United States, 37 CIT ___, ___, 931 F. Supp. 2d 1322, 1330-31 (2013).
Court No. 14-00287                                                                           Page 9


needle coke would be more specific to the by-product in question. See IDM at 31. Continuing to

evaluate the surrogate value information from the Ukraine, the primary surrogate country, Commerce

then determined that it would be appropriate to value forming scrap using Ukrainian HTS 2713.12

because it is the most product-specific HTS category available. Id. at 31-32.

                 Summarizing, Commerce found that: (a) the record shows that the forming scrap used

by Fangda Group contains both needle coke and calcined petroleum coke, (b) Ukrainian HTS

2713.12 covers both products and contains imports of both, (c) Ukrainian import data for HTS

2713.12 are publicly available, contemporaneous to the period of review and duty and tax exclusive,

and therefore (d) those data, with an AUV of $1,820/MT, comprise the best available information.

Id. at 31, 36. Commerce further determined that the record did not indicate the ratio of calcined

petroleum coke to needle coke in the forming scrap, and that the Ukrainian value for HTS 2713.12

did not contain a small quantity of imports and was therefore not aberrational. Id. at 31-35.

Consequently, Commerce continued to use HTS 2713.12 data from the Ukraine to value Fangda’s

forming scrap by-product.

                                                  B

                 Fangda agrees in principle that forming scrap may be valued using import statistics

under HTS item 2713.12, but it argues that the agency’s determination to value the Fangda Group’s

forming scrap using the AUV of $1,820/MT based on the Ukrainian import data for that tariff item

“as is” was not supported by substantial evidence and not the best information available for valuing

forming scrap.
Court No. 14-00287                                                                          Page 10


               Fangda first contends the Ukrainian AUV is “skewed” by the needle coke prices

reflected in the underlying data and is therefore overinflated as compared with the composition of

its forming scrap. This is so, Fangda argues, because the Fangda Group’s forming scrap consists

“predominantly” of calcined petroleum coke: all forming scrap from the group’s electrode

production is mixed together, and for the “vast majority” of its products, more calcined petroleum

coke was consumed than needle coke. Fangda argues that its group provided Commerce the

purchase information for all of its FOP inputs as well as the information related to all of its self-

produced calcined coke, and that the information clearly showed that the combined production and

consumption of calcined petroleum coke in the forming stage (from which point the forming scrap

was reclaimed as a by-product) was vastly greater than the consumption of needle coke. Fangda

further argues that the cost of manufacture and production worksheets for the three Fangda

production companies corroborated this point, and that based on a reasonably conservative inference

of the approximate ratio of calcined petroleum coke to needle coke in its forming scrap, the

commercial value thereof should thus at most be substantially less than the premium needle coke

price that the Ukrainian AUV “obviously” reflects from the import data for HTS item 2713.12.7

               Those import data, Fangda argues, are “weighted” with a “higher” proportion of

needle coke because the import data from the four needle coke producing countries alone account


       7
           Fangda juxtaposes the Ukrainian AUV of $1,820 against the Fangda Group’s somewhat-
higher purchase prices of imported needle coke as well as the data covering the wide range of prices
it proposed as surrogate values for valuing calcined petroleum coke ($266 MT to $700 MT), see Pls’
56.2 Br. at 14-15, and while Fangda allows that forming scrap may contain varying amounts of
needle coke if the earlier production involved electrode products containing needle coke, it also
allows that in addition to containing previously reintroduced forming scrap, graphite scrap, modified
coal tar pitch and stearic acid, forming scrap obtained from “regular” power electrodes will contain
little or no needle coke.
Court No. 14-00287                                                                        Page 11


for approximately half the imports into the Ukraine. Fangda juxtaposes the average prices thereof

against the average price of the remaining half of the imports into the Ukraine from the non-needle

coke producing countries, and in doing so Fangda argues the Ukrainian AUV more closely

approximates a needle coke price, as may be discerned by comparison of the Ukrainian AUV with

the Fangda Group’s purchases of needle coke. Fangda argues the AUV of $514.43/MT from South

Africa’s imports during the POR under HTS item 2713.12 is the best information in the record for

valuing forming scrap rather than the Ukrainian import data, since Commerce identified South Africa

as a potential surrogate country source and its AUV for HTS item 2713.12 is more reasonably

representative of the commercial value of the Fangda Group’s forming scrap when juxtaposed

between its logically-determined benchmark for calcined petroleum coke, supra, and the average

price of the Fangda Group’s own needle coke purchases. See Pls. 56.2 Br. at 9-13.

               The court must conclude Fangda’s arguments on the record insufficient to overcome

Commerce’s surrogate value selection for forming scrap. Regarding the argument that South

Africa’s data is “best” for valuing the Fangda Group’s forming scrap, if one were to calculate a

weighted average based on Fangda’s argued benchmark for calcined petroleum coke and the simple

average of Fangda Group’s needle coke purchase prices in (rough) proportion to Fangda’s argued

ratio of calcined petroleum coke and needle coke in its group’s forming scrap, the resulting figure

is significantly higher than the South African AUV for HTS 2713.12, which hardly supports the

argument that that AUV is the “best” information on the record for valuing its forming scrap.

               Regarding the AUV of the Ukrainian import data, Fangda’s arguments do not

overcome the absence of information on the record necessary to establish its case. Fangda argues
Court No. 14-00287                                                                               Page 12


that its purchase and consumption information clearly establish the overall average ratio of needle

coke and calcined petroleum coke in the forming scrap by-product for the entire POR, but

Commerce’s expressed concern is regarding the lack of record evidence establishing that ratio for

subject merchandise, i.e., the relevant subset of the Fangda Group’s production, and Fangda does

not refer the court to an aspect of the record that would indicate the ratio of inputs in its group’s non-

subject merchandise forming scrap input that might be used to reconcile the averages for the entire

POR production and consumption information for calcined petroleum coke and needle coke and the

(implicit) production ratio for subject merchandise as argued by Fangda.

                Instead, while claiming that the “vast majority” of its products consume more

calcined petroleum coke than needle coke, Fangda allows that “regular” graphite electrodes may be

produced without needle coke. That implies, for example, that production runs of “regular” non-

subject merchandise graphite electrodes using only calcined petroleum coke (with concomitant

forming scrap produced, mixed together with other forming scrap, and reintroduced during such

runs) will necessarily result in increases of the percentage of needle coke and decreases of the

percentage of calcined petroleum coke in the remaining needle-coke-to-calcined-petroleum-coke

inputs ratio that would be attributable to subject merchandise production runs from Fangda’s

reported consumption of needle coke and calcined petroleum coke in production during the POR.

The process of “mixing of all forming scrap . . . together”, Pl’s 56.2 Br. at 10, must be one that is

continuous throughout the POR (a single or even occasional such mixing during the POR would be

risable), but Fangda’s papers to the court do not illuminate further on its subject and non-subject

merchandise production.
Court No. 14-00287                                                                          Page 13


               Similarly, Fangda’s argument that the Ukrainian data are “heavily skewed toward

needle coke”, e.g., Pls’ Reply at 9, must be placed in context vis-à-vis Fangda’s arguments regarding

the composition of its group’s forming scrap. Therein, the argument does not overcome Commerce’s

concern that without more precise record information as to the composition of forming scrap

produced during production runs of subject merchandise, one cannot conclude that the composition

of the Ukrainian import data for HTS 2713.12 is distortive. See, e.g., Def’s Resp. at 12 (“the

purchase and consumption information that Fangda provided . . . is limited to subject small diameter

electrodes, and does not reflect all electrode production during the period of review”); IDM at 32

(“the forming scrap from the production of different power levels of SDGE production is not kept

separate, and that production information does not contain all electrodes produced”).

               Furthermore, even if Fangda’s arguendo proportions of calcined petroleum coke and

needle coke in forming scrap produced during production of subject merchandise are accurate (from

which it might be concluded that the Ukrainian import data are “distortive” because they are not

representative of those proportions; e.g., Pls’ 56.2 Br. at 10-12), the point would not necessarily

result in resort to selection of HTS 2713.12 data pertaining to an entirely different country in

contravention of Commerce’s preference for selecting surrogate values for FOPs from a single

surrogate country. See 19 C.F.R. §351.408(c)(2). The solution might involve, for example,

conversion of the AUV of the Ukrainian data for HTS 2713.12 from a simple to a weighted average

that would reflect Fangda’s argued calcined-petroleum-coke-to-needle-coke ratio. But whether that

exercise even produces a “better” value for the Fangda Group’s forming scrap, at any rate, it is not

one that Fangda framed to Commerce, and regardless, the court may not, sua sponte or otherwise,

“displace the [agency’s] choice between two fairly conflicting views”, id., because “the possibility
Court No. 14-00287                                                                         Page 14


of drawing two inconsistent conclusions from the evidence does not prevent an administrative

agency’s finding from being supported by substantial evidence.” Consolo v. Federal Maritime

Commission, 383 U.S. 607, 620 (1966) (citations omitted).

               On the other hand, in evaluating the reasonableness of the AUV of the Ukrainian

import data for HTS 2713.12 as a surrogate for approximating the value of Fangda Groups’s forming

scrap, it is always the case that the “substantiality of evidence must take into account whatever in

the record fairly detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S. 474, 488

(1951). In that regard, Commerce’s analysis is thin at points to the extent it appears to resolve to

ipse dixit statements or circular reasoning. For example, even though no party placed information

on the record concerning the precise composition in imports of needle coke versus calcined coke

under Ukrainian HTS 2713.12 or under the same HTS category of another potential surrogate

country, see IDM at 31-32, Commerce cannot avoid the not-unreasonable inference that the imports

into the Ukraine under HTS 2713.12 likely consisted of roughly half needle coke and half “all other”

calcined petroleum coke. Cf. IDM at 26 n.108 (acknowledging Fangda’s arguments in this regard).

Commerce may technically be correct as to the “unknown” percentages of needle coke and calcined

petroleum coke among the Ukrainian import data, but this is not an instance of an “unknown

unknown;” rather it is an instance of a “known unknown,”8 i.e., there are indicia on the record of a

reasonable range within which those percentages likely fall. See infra.

               However, given the absence of more precise information regarding the composition

of the Fangda Group’s forming scrap, the above is of less concern here than Commerce’s atypical


       8
        Cf., e.g., Yates v. United States, 135 S.Ct. 1074, ___ (2015) (“Congress enacts catchalls
for known unknowns”) (internal quotes, brackets, and citation omitted).
Court No. 14-00287                                                                           Page 15


response to Fangda’s argument that the Ukrainian import data are aberrationally small9 (i.e., 4,442

MT during the entire POR) as compared to the import data for South Africa (207,682 MT) or those

of Thailand, Indonesia and the Philippines (53,534 MT, 54,204 MT and 61,569 MT, respectively).

The court’s understanding is that when considering an allegation that data represent an aberrationally

small quantity, Commerce typically determines whether the price represented thereby (i.e., the

Ukrainian AUV in this instance) is aberrational by comparing it against other sources of market

value. See, e.g., Shakeproof Assembly Components Division of Illinois Tool Works, Inc. v. United

States, 23 CIT 479, 485, 59 F. Supp. 2d 1354, 1360 (1999); Certain Cut-to-Length Carbon Steel

Plate From the PRC, 62 Fed. Reg. 61964, 61981 (Nov. 20, 1997) (final LTFV determ.) (“[f]or pig

iron, we were unable to use the Indian Monthly Statistics as we determined that the import price was

aberrational because the Indian data was based on a very small quantity and was almost two times

the price of the Indonesian pig iron”); Hand Tools Final Results, Heavy Forged Hand Tools,

Finished or Unfinished, With or Without Handles, from the PRC, 60 Fed. Reg. 49251, 49253 (Sept.

22, 1995) (final rev. results) (“we have compared the Indian import statistics to [other] sources of

market value to determine whether the Indian import values are aberrational”). Commerce did not

engage in such an exercise during the administrative proceeding but instead concluded that the

Ukrainian import data for HTS 2713.12 are not aberrationally small by noting, first, that the

Ukrainian import volume for that tariff item is still 61% of the volume of Ukrainian electrode

exports in category HTS 8545.11 (which Commerce concluded does not represent an aberrationally


       9
           See Pls’ 56.2 Br. at 21-22, quoting, inter alia, Shanghai Foreign Trade Enterprises Co.
Ltd. v. United States, 28 CIT 480, 495, 318 F. Supp. 2d 1339, 1353 (2004) (Commerce’s practice
is normally to “ensure that a small quantity of imports did not produce a price that is aberrational
relative to other sources of market value”).
Court No. 14-00287                                                                          Page 16


small percentage), and second, by observing that in “scale” the volume of Ukrainian imports of HTS

2713.12 represents a “substantial” volume of Ukrainian electrode exports. IDM at 34.

               Commerce does not here enlighten as to the relevance of such a comparison, but the

court can “uphold a decision of less than ideal clarity if the agency’s path may reasonably be

discerned.” Bowman Transportation, Inc. v. Arkansas-Best Freight System, Inc., 419 U.S. 281, 286

(1974). Of course, an administrative determination that does not reflect “economic reality” is

unsustainable as unsupported by substantial evidence. Yangzhou Bestpak Gifts & Crafts Co., Ltd.

v. United States, 716 F. 3d 1370, 1378 (Fed. Cir. 2013), quoting Eurodif, supra, 555 U.S. at 317-18.

Still, Commerce need not duplicate the exact production experience of a respondent, so long as it

chooses, to the extent possible from the record, a surrogate value for the input that most accurately

represents the “fair” market value in a hypothetical market-economy picture of the NME relevant

to the proceeding. Nation Ford, supra, 166 F.3d at 1377 (quoting CIT decision). The “hypothetical”

used for that purpose in this instance is the Ukraine -- which, as the domestic industry here points

out, accorded with the plaintiffs’ request not only to include the Ukraine among Commerce’s list of

countries determined to be at a level of economic development comparable to the PRC but also to

select it as the primary surrogate country in the review. Def-Ints’ Resp. at 4, referencing

Respondents’ Surrogate Country Cmts (Aug. 21, 2013), PDoc 88, at 2.

               Obviously, Fangda had second thoughts on the Ukraine’s selection as the primary

surrogate country when it came to the forming scrap surrogate value selection, and Fangda here

claims it proved the Ukrainian import volume aberrationally small via comparison thereof with the

import volumes of the other potential surrogate countries as well as based on Fangda’s own analysis
Court No. 14-00287                                                                         Page 17


of price. See Pls’ Reply at 3. According to the IDM, however, Fangda was only able to identify the

import value by metric ton and total price from each of the “dominant” needle coke producing

countries (the United States, the United Kingdom, and Japan), IDM at 32-33, and

       [i]mports from these countries into [the] Ukraine amount to 50 percent[ ] of the
       Ukrainian summary quantity of HTS 2713.12 and have an average unit value of
       2,703 USD/MT while the Ukrainian value [i.e., AUV] of HTS 2713.12 is 1820.86
       USD/MT. Also, Fangda Group attempts to quantify the makeup of Ukrainian HTS
       2713.12 by comparing the ratio of import values to quantities from each of these
       countries to the weighted average market economy price we established for needle
       coke based on Fangda Group market economy purchases. Fangda Group then
       attempts to conclude that all imports from these countries are so valuable that they
       must all be needle coke. If the same logic is applied to South African imports of HTS
       2713.12[,] we find that 52 percent of imports come from a dominant provider of
       needle coke, the United States,[ ] and the average unit value of these imports is 557
       USD/MT while the South African value of HTS 2713.12 is 510 USD/MT.

IDM at 33 (footnotes omitted).

               At least in that regard, Fangda’s logic appeared flawed to Commerce. Fangda here,

however, stresses: that the AUVs for HTS 2713.12 for South Africa, Indonesia, the Philippines, and

Thailand ranged from $161.39/MT to $605.19/MT, or between one-tenth and on-third of the

Ukranian AUV; that its group’s total purchase volume of raw petroleum coke (for processing into

calcined petroleum coke), calcined petroleum coke, domestic needle coke, and imported needle coke

was over 40 times that of the Ukrainian import volume during the POR; that the administrative

record established that under HTS 2713.12, the AUVs for Indonesia, the Philippines, and Thailand

were each based upon sample sizes 12 times greater than the Ukrainian sample size; and also that

the South African AUV was based upon a sample size almost 50 times greater than the Ukrainian

AUV. See Respondents’ Post-Preliminary Surrogate Value Submission at Ex. 2; PDoc 231. Those

points, however, shed only dim light on the reasonableness of relying upon the Ukrainian AUV and
Court No. 14-00287                                                                              Page 18


none on the proportions of calcined petroleum coke and needle coke among those countries’ imports

under HTS 2713.12 or on the underlying variation in the values thereof, nor do they conclusively

prove that the Ukrainian AUV is a statistical outlier in the trade of HTS 2713.12 imports. The fact

that the Ukrainian AUV may be “the” outlying value among those countries on Commerce’s primary

surrogate country list is an accident of the surrogate valuation process, from a particular country, and

over a particular time period, but that is not, in and of itself, a reason for rejecting that value.

                The real question then, in accordance with Commerce’s “typical” consideration of

an aberrational volume assertion, is whether the Ukrainian import data represent non-aberrational

commercial values, not simply the country-wide volume itself. See, e.g., Shakeproof, supra; cf. Pls’

Reply at 7. And on that question, the fact of the matter is that Commerce had to consider, in addition

to its preference for data are publicly-available, contemporaneous with the period of review,

tax-exclusive, reflective of broad market averages, and representative of FOPs from the primary

surrogate country, the Ukrainian import data in light of the fact that the forming scrap input is itself

a hybridization of a number of other inputs including calcined petroleum coke and needle coke. See

IDM at 31, 36. If “the process of constructing foreign market value for a producer in a nonmarket

economy country is difficult and necessarily imprecise”, Sigma Corp. v. United States, 117 F.3d

1401, 1408 (Fed. Cir. 1997) (discussing predecessor provision of normal value), then multiple

variables necessarily introduce an even greater level of complexity and imprecision into the analysis

of selecting a single surrogate FOP therefor.

                As Fangda points out, the record reflects a range of values for the inputs that comprise

forming scrap against which to evaluate the Ukrainian value(s) of the import data for HTS 2713.12,
Court No. 14-00287                                                                           Page 19


but not all of them would meet Commerce’s selection criteria. Fangda emphasizes that the

Ukrainian imported needle coke prices are approximately $2,703/MT on average, which far

exceeded the average of its own group’s market economy purchase prices of needle coke, but as

Commerce also pointed out, Fangda’s conclusions as to the price differential at this point, resting

largely on its own purchases of needle coke, reflect isolated transactions between Fangda and its

needle coke suppliers rather than broad market averages. Fangda’s own purchase prices reflect its

own “economic reality,” but they are not dispositive of the reasonableness of using the Ukrainian

data for HTS 2712.12 as a surrogate for the value of forming scrap, which also reflect “economic

reality” (of the “fair” market values of the chosen “hypothetical” market economy’s mix of calcined

petroleum coke and needle coke within the HTS item number that Fangda agrees is the appropriate

item for seeking a surrogate value for forming scrap). See Nation Ford, supra, 166 F.3d at 1377.

               As coda, the defendant also emphasizes that Fangda’s arguments do not take into

account the value added by other material inputs within forming scrap (such as stearic acid -- which

surrogate value Commerce determined to be $1,803.40/MT -- see Prelim. SV Memorandum, CDocs

242-43 at Ex. 3), as well as labor and electricity. See, e.g., Def’s Resp. at 11; IDM at 32. The court

acknowledges it would not be inappropriate to conceptualize the value of forming scrap as

represented by more than simply the separate proportional values of calcined petroleum coke and

needle coke, but the bottom line here is that given the absence of precise information as to the

composition Fangda’s forming scrap and of the ranges and variation on the record of the values of

calcined petroleum coke and needle coke as compared with the ranges of those values among the

Ukrainian import data, see, e.g., Pls’ 56.2 Br. at 13-14, it cannot be concluded that the Ukrainian
Court No. 14-00287                                                                           Page 20


AUV of $1,820 for HTS 2712.12 is significantly overstated or “skewed” as a surrogate for Fangda’s

forming scrap, because the standard of review is one of substantial record evidence.

               In the final analysis of the relief Fangda seeks, by arguing for the South African AUV,

Fangda is fundamentally asking the court to reweigh the evidence or substitute its own analysis or

judgment thereon, which the court may not do in the absence of a reason from the record therefor

without intruding into Commerce’s domain. See, e.g., Downhole Pipe & Equipment, L.P. v. United

States, 776 F.3d 1369, 1376-77 (Fed. Cir. 2015), referencing Trent Tube Division, Crucible

Materials Corp. v. Avesta Sandvik Tube AB, 975 F.2d 807, 815 (Fed. Cir. 1992). Sub silencio, the

court has considered Fangda’s remaining arguments on the issue and finds them to be similar in

effect, by asking the court to reweigh or substitute a different analysis of the record. Thereby, they

do not overcome Commerce’s “broad discretion to determine ‘the best available information’ in a

reasonable manner on a case-by-case basis.” Timken Co. v. United States, 26 CIT 434, 438, 201 F.

Supp. 2d 1316, 1321 (2002) (citation omitted). Commerce selected an HTS category that reflected

the two primary components of forming scrap (needle coke and calcined petroleum coke), it

evaluated the Ukrainian import data therefor, and it concluded that they were not aberrational.

Substantial evidence of record supports Commerce’s determination, and the court will not “second

guess” the agency on the issue. Cf. JTEKT Corp. v. United States, 642 F.3d 1378, 1382 (Fed. Cir.

2011); Royal Thai Gov’t v. United States, 436 F.3d 1330, 1339 (Fed. Cir. 2006).

                                                  II

               The statute authorizes a deduction from U.S. price equal to “the amount if included

in such price, of any export tax, duty, or other charge imposed by the exporting country on the
Court No. 14-00287                                                                        Page 21


exportation of subject merchandise to the United States”. 19 U.S.C. §1677a(c)(2)(B). On this point,

the plaintiffs argue Commerce’s deduction from their U.S. price to account for the unrefunded

portion of PRC domestic VAT taxes upon their exports to the United States is contrary to law. Pls’

56.2 Br. at 25-32. The IDM explains that the deduction is consistent with Methodological Change

for Implementation of Section 772(c)(2)(B) of the Tariff Act of 1930, as Amended, In Certain

Non-Market Economy Antidumping Proceedings, 77 Fed. Reg. 36481 (June 19, 2012)

(“Methodological Change”), which recognized that the PRC’s VAT operates differently than a

typical VAT, pursuant to which companies typically either receive a full rebate of the VAT upon

export or may credit the VAT paid on input purchases against the VAT the companies collect from

their domestic sales. The IDM explains that the unrefunded (or irrecoverable) portion of the PRC

VAT amounts to a “tax, duty or other charge imposed on exports that is not imposed on domestic

sales.” IDM at 23.

               The plaintiffs argue that the holdings of Magnesium Corporation of America v.

United States, 166 F.3d 1364 (Fed. Cir. 1999) (“Magnesium Corporation ”) still control, i.e., that

the “plain meaning” of the relevant statutory language was consistent with Commerce’s previous

interpretation of the statutory provision and “prohibited” Commerce from making any deduction

from U.S. price to account for export taxes, duties, or charges imposed by non-market economy

(“NME”) countries as defined by 19 U.S.C. §1677(18), and that this court recently affirmed

Commerce’s previous interpretation that this statutory provision “prevented” Commerce from
Court No. 14-00287                                                                               Page 22


adjusting U.S. price on account of the PRC’s VAT, ruling that this issue had been “resolved long

ago”10 by the CAFC in Magnesium Corporation.

                   The plaintiffs misinterpret. The relevant appellate decision found “plain” that the

language of the statute does not require all export taxes to be deducted from the U.S price but

requires only deduction of those amounts that are included in the price of the merchandise; hence,

whether VAT and export taxes are included in, and should be deducted from, the U.S. price is within

Commerce’s discretion to determine. Magnesium Corporation, 166 F.3d at 1370-71.

                   At any rate, the plaintiffs agree that change in administrative practice is permissible

if a reasoned explanation is provided for the change. They argue, however, that Commerce cannot

change practice or interpret the statute contrary to the plain language of the statute. Dorbest v.

United States, 604 F.3d 1363, 1371 (Fed. Cir. 2010). Specifically, they contend that the plain terms

of the stature require an “export tax, duty or other charge” that is “imposed by the exporting

country”, 19 U.S.C. §1677a(c)(2)(B), and that the PRC’s VAT is an internal tax only that by

definition is not “imposed” upon export of the subject merchandise. They also argue that the statute

only permits Commerce to deduct from U.S. price “the amount if included in such price” and that

neither the final results nor the response briefs submitted by the opposition explain how the

non-receipt of the refund of internal VAT taxes is reflected in the U.S. price of the subject

merchandise, and that nothing in the administrative record establishes that the PRC’s VAT was

“added” to the invoiced sales price to Fangda’s U.S. customers. Pls’ 56.2 Br. at 30; Pls’ Reply at

12. Similar contentions, however, were addressed at length in Methodological Change:


          10
               Globe Metallurgical, Inc. v. United States, 35 CIT ___, ___, 781 F. Supp. 2d 1340, 1348
(2011).
Court No. 14-00287                                                                           Page 23


      In adopting this methodological change, the Department considers taxes levied by the
      [PRC] and Vietnamese governments to be different from other internal transactions
      between companies in an NME context. Although we do not know how individual
      companies in those NME countries set prices, we do know that the government taxes
      a portion of companies’ sales receipts. Consistent with our CVD determinations in
      CFS Paper and PRCBs, we can measure a transfer of funds between certain NMEs
      and companies therein, regardless of the direction the money flows. Given that, and
      given that we know how much respondent companies receive for the U.S. sale, we
      have determined it appropriate to take taxes into account, as directed by the statute.
      See section 772(c)(2)(B) of the Act.

      Specifically, the statute defines an NME as “any foreign country that the
      administering authority determines does not operate on market principles of cost or
      pricing structures, so that sales of merchandise in such country do not reflect the fair
      value of the merchandise.” See section 771(18) of the Act. As a result, when the
      Department evaluates whether a tax is included in the price of an NME export sale,
      it cannot take into consideration the same assumptions as those taken into account
      when performing a similar type of evaluation for a market economy sale, which does
      operate in accordance with market principles of cost or pricing structures.
      Accordingly, it is not an issue of price formation (i.e., whether the seller considers
      tax when forming price) because that is a market economy concept which is
      inapplicable by the very definition of an NME.

      Additionally, because these are taxes affirmatively imposed by the [PRC] and
      Vietnamese governments, we presume that they are also collected.[ ] The unrefunded
      VAT or affirmatively imposed export tax only arises through the fact that there were
      export sales.

      As a result, because the liability arises as a result of export sales, this is where
      payment originates. Therefore, to achieve what is called for in the statute, the gross
      price charged to the customer must be reduced to a net price received. In cases
      involving imports from the PRC or Vietnam, “included in the price” means whether
      the respondent has reported a price which is gross (i.e., inclusive) or net (i.e.,
      exclusive) of tax. As such, if a gross price has been reported, a deduction must be
      made for those taxes imposed on the sale, and if a net price has been reported,
      deductions are not required. We note that, in prior cases involving imports from the
      PRC or Vietnam where the Department was aware that such a tax was imposed, it has
      typically been expressed as a percentage of the export selling price. Therefore, any
      such deduction to export price would also be performed on a percentage basis.

      We further note that deducting internal NME tax transactions from export price or
      constructed export price is consistent with the Department’s longstanding policy,
Court No. 14-00287                                                                          Page 24


       which is consistent with the intent of the statute, that dumping comparisons be
       tax-neutral. See Antidumping Duties; Countervailing Duties, 62 FR 27296, 27369
       (May 19, 1997) (citing Statement of Administrative Action accompanying the
       Uruguay Round Agreements Act, H.R. Doc. No. 103-316, vol. 1, 827, reprinted in
       1994 U.S.C.C.A.N. 3773, 4172).

       In response to comments that the methodological change does not consider other cost
       elements that are presumed to be reflected in a price from a market economy country,
       but not from an NME country, we note that the new methodology does not consider
       other elements of cost or price because, pursuant to section 773(c)(1)(B) of the Act
       and consistent with the PRC’s and Vietnam’s Protocols of Accession to the World
       Trade Organization (“WTO”), the Department can reject internal costs and prices in
       an NME country for antidumping and countervailing duty purposes. What is relevant
       for margin calculation purposes is the net revenue the company ultimately receives
       on sales made to its U.S. customers, after adjusting for taxes, as provided for by the
       statute.

Methodological Change, 77 Fed. Reg. at 36483.

                The plaintiffs, however, contend that Commerce’s and the defendant-intervenors’

explanation (that the agency’s interpretation is permissible because the PRC is not a Soviet-style

NME)11 is “utter nonsense” because the relevant statutory provisions, 19 U.S.C. §1677a(c)(2)(B) and

19 U.S.C. §1677(18), do not contemplate “different levels of NME status”: a country is either an

NME or it is not an NME. Likewise, the plaintiffs criticize the Final Results’ explanation of the

statute’s encompassing of irrevocable VAT as “a cost that arises as a result of export sales”, IDM

at 23, because “[t] he whole purpose of the statute’s NME methodology statute is to disregard prices

and costs incurred in the production and sale of the subject merchandise that were incurred in the

NME country”. Pls’ Reply at 13, referencing 19 U.S.C. §1677a(c).

                The court disagrees that “disregard” is accurate or necessarily (depending upon

circumstances) appropriate. First, the plaintiffs’ points appear addressed more towards the


       11
            See Def’s Resp. at 17-19; Def-Ints’ Resp. at 30.
Court No. 14-00287                                                                         Page 25


determination of the “normal value” (“NV”) of a product of an NME country, not U.S. price. NMEs

are specified in the NV statute, 19 U.S.C. §1677b(c)(1)(B), not in the U.S. price statute, 19 U.S.C.

§1677a(c)(2)(B), and the NV statute explicitly permits the addition of “other expenses” to the FOP

methodology. Second, with regard to U.S. price, neither the governing statute nor its legislative

history defines “export tax, duty or other charge imposed” for the purpose of adjusting U.S. price,

which is aside from the import of the terms “if included in the price” in the statute that were held

unambiguous (in the sense of the relevant amount either being included or not included in such

price) by Magnesium Corporation. Commerce reconsidered its interpretation and concluded that

“export tax, duty or other charge imposed” includes VAT that is not fully refunded upon exportation

and also that whether a deduction therefor is required depends upon whether the price is reported on

a gross or net basis. 77 Fed. Reg. at 36482-83. Cf. 19 U.S.C. §1677a(c)(2)(B) (“if included in the

price”). Such a methodological update, achieved through notice and comment, compels Chevron

deference. See United States v. Eurodif S.A., 555 U.S. 305, 316 (2009), referencing United States

v. Mead Corp., 533 U.S. 218, 229 230 (2001) (citing Chevron, U.S.A., Inc. v. Natural Res. Def.

Council, Inc., 467 U.S. 837 (1984)). On this issue, the plaintiffs do not persuade that deduction of

the portion of the PRC’s VAT that was unrefunded or irrecoverable upon export of their subject

merchandise to the United States was contrary to law and not supported by substantial evidence.

                                                III

               The third issue argued by the plaintiffs concerns Commerce’s determination to apply

total adverse facts available (“AFA”) to Fushun. See IDM at 8-13; AFA Memo at 1-14. The statute

authorizes Commerce to use “facts otherwise available” if the record lacks necessary information,
Court No. 14-00287                                                                         Page 26


if a party withholds information Commerce requested, fails to provide information in a timely

manner or in the form or manner Commerce requested, significantly impedes the proceedings, or

provides information that cannot be verified. 19 U.S.C. §1677e(a). Commerce may disregard all

of the information a party submits and determine the party’s dumping margin using “total” facts

otherwise available when the deficiency affects the reliability of all or most of a respondent’s

submissions. See Ad Hoc Shrimp Trade Action Comm. v. United States, 802 F.3d 1339, 1357 (Fed.

Cir. 2015); Jiangsu Changbao Steel Tube Co. v. United States, 36 CIT ___, ___, 884 F. Supp. 2d

1295, 1302 (2012), citing Shanghai Taoen Int’l Trading Co. v. United States, 29 CIT 189, 193 n.13,

360 F. Supp. 2d 1339, 1348 n.13 (2005)). Further, Commerce can apply an adverse inference under

19 U.S.C. §1677e(b) if an interested party “has failed to cooperate by not acting to the best of its

ability to comply with a request for information”. See also Ad Hoc Shrimp, 802 F.3d at 1357.

               During the administrative proceeding, Commerce applied total AFA after considering

the totality of Fushun’s responses on the initial question of whether Fushun’s U.S. sales involved

any resellers during the POR. By way of brief background, during the prior three administrative

reviews Fushun dealt with one of its customers in the United States directly and informally (i.e.,

orally). During this fourth administrative review, Fushun continued such dealings with this customer

as to most contractual terms including price, but payment to Fushun was to be handled by another

company assisting Fushun’s customer. Fushun initially reported the new arrangement as a single

hyphenated-entity consisting of its customer and the new company making payment(s). Upon further

questioning by Commerce, Fushun provided copies of two written contracts it had executed with the

paying company to Commerce as part of Fushun’s second supplemental questionnaire response as
Court No. 14-00287                                                                             Page 27


well as a full explanation (with apologies for any confusion that arose as to its prior responses to

Commerce’s questions) regarding reseller arrangements. See Non-Market Economy Antidumping

Proceedings: Assessment of Antidumping Duties, 76 Fed. Reg. 65694 (Oct. 24, 2011) (reseller

policy).

                Here, the court must observe that the reseller policy appears concerned only with the

proper margin for “non-reviewed entries,” which margin depends upon whether record evidence

indicates a producer or exporter knew or should have known that its sales to a third party (or reseller)

were destined for the United States. See generally id. That is apparently not the case on this record,

as Fushun clearly knew that its sales to the particular U.S. customer were destined for the United

States notwithstanding the involvement of the paying company (or “reseller”), and Fushun reported

the relevant sales on its U.S. sales database to Commerce. The AFA problem before the court,

however, encompasses more than the arguable initial confusion Fushun may have experienced in

attempting to describe to Commerce its sales to the relevant U.S. customer, with whom Fushun’s

apparently cordial business relationship spanned years.

                The plaintiffs’ papers present a (mostly) compelling recap of relevant events from

Fushun’s perspective, but, and without delving here into the myriad (and mostly confidential)

arguments the parties present on the AFA issue, the basic problem, from Commerce’s perspective,

was that the issue had “morphed” over time during the administrative proceeding. In particular, in

the process of responding to Commerce’s questionnaires, Fushun also provided certain

documentation that showed a discrepancy on an important sale term, which Fushun claimed was

created at the behest of its customer as a result of advice the customer had received from a customs
Court No. 14-00287                                                                               Page 28


broker regarding the reseller policy. That advice turned out to be erroneous, as such documentation

was unnecessary for the customer to import the subject merchandise at the cash deposit rate set for

Fushun.

                Be that as it may, after considering the totality of record, including the inconsistencies

of Fushun’s section A, section C, first supplemental, and second supplemental responses, Commerce

determined that Fushun withheld information that Commerce had requested, failed to provide

information in the form or manner Commerce requested, impeded the proceeding, and provided

information that could not be verified. IDM at 8-11; AFA Memo at 1-13; 19 U.S.C. §1677e(a)(A),

(C), (D). In light of the administrative memorandum on the subject (with record citations therein)

the court cannot conclude Commerce’s determination on the issue unsupported by substantial

evidence or not in accordance with law. The Federal Circuit has held that withholding key

information or providing false information “unequivocally” demonstrate that a party did not put forth

its “maximum effort.” Essar Steel Ltd. v. United States, 678 F.3d 1268 (Fed. Cir. 2012).

                                                   IV

                The penultimate issue concerns the plaintiffs’ arguments that Fushun should be

entitled to a separate rate. The arguments are unpersuasive. Unlike Qingdao Taifa Group Co. v.

United States, 33 CIT 1090, 637 F. Supp. 2d 1231 (2009), aff’d, 467 Fed. Appx. 887 (Fed. Cir.

2012), to which Fushun refers for support, see Pls’ 56.2 Br. at 42, Fushun failed to “establish[ ]

independence from government control”12 and therefore eligibility for a separate rate, given its

original section A and supplemental section A responses that were deemed unreliable. See PDM at



       12
            See Qingdao Taifa, 33 CIT at 1098, 637 F. Supp. 2d at 1240-41 (citation omitted).
Court No. 14-00287                                                                          Page 29


4-7; AFA Memo at 14. Because Commerce uses total facts available “in situations where none of

the reported data is reliable or usable”, Zhejiang DunAn Hetian Metal Co. v. United States, 652 F.3d

1333, 1348 (Fed. Cir. 2011), discussing Steel Authority of India, Ltd. v. United States, 25 CIT 472,

149 F. Supp. 2d 921 (2001), Commerce applies in such situations the presumption of government

control as well as the PRC-wide rate. See Ad Hoc Shrimp, supra, 802 F.3d at 1356-57. Commerce’s

application thereof in this instance was in accordance with law.

                                                 V

               Last addressed is the plaintiffs’ request for equitable relief for one of Fushun’s

importers. The issue involves certain entries that Fushun claimed in its administrative case brief as

pertaining to purchases of subject merchandise during the previous administrative review that did

not enter the United States until this fourth administrative review. The basis for this claim was

predicated upon certain data from U.S. Customs and Border Protection (“CBP”) for the POR on the

record. Commerce rejected Fushun’s case brief on the ground that it involved “new factual

information”, see IDM at 2-3, and Commerce here contends the issue should be dismissed because

it involves the factual information that should have been submitted at least 30 days prior to the

preliminary determination, i.e., March 24, 2014. See 19 C.F.R. §351.301(c)(3)(ii). Commerce

argues that because Fushun did not do so, these “new” arguments should be disregarded for failure

to exhaust administrative remedies.

               The plaintiffs contend that the issues raised in Fushun’s case brief were “legal,” not

factual. Pls’ 56.2 Br. at 43-44. Commerce insists, however, that the plaintiffs do not cite to any

statutory or regulatory provision that would provide relief for Fushun’s importer under this set of
Court No. 14-00287                                                                           Page 30


circumstances, they simply rely on the assertion that the sales relevant to their claim were made

during the previous review period and lack record evidence showing a connection between this

importer, the date of sale that the plaintiffs proffer, and the entries identified among the CBP data.

Commerce contends that the plaintiffs would have needed to substantiate the conclusion they draw

from the data in Fushun’s United States Sales Listing, CDoc 32, to the amount of the particular type

of entries they contend are listed in the CBP data, CDoc 2, by submitting actual evidence, but the

time for submissions of factual information had already passed, and that without such record

evidence it would be mere speculation concerning the entries in question. In short, Commerce

contends it simply could not rely upon the unsubstantiated statements made by Fushun’s counsel.

Def’s Resp. at 44-45, citing Lucent Technologies, Inc. v. Gateway, Inc., 580 F.3d 1301, 1327 (Fed.

Cir. 2009) and Home Meridian International Inc. v. United States, 36 CIT ___, ___, 865 F. Supp.

2d 1311, 1322 (2012), reversed in part on other grounds, 772 F.3d 1289 (Fed. Cir. 2014).

               All of which, however, is rather academic, because the law governing this issue is

explicit, as outlined in the defendant’s confidential response to the plaintiffs’ brief on their USCIT

Rule 56.2 motion. Fushun’s entries therefore appear to have been properly assessed.

                                             Conclusion

               There appearing to be no grounds for the relief requested, a separate judgment

dismissing this action will be entered concurrently herewith.



                                                        /s/ R. Kenton Musgrave
                                                        R. Kenton Musgrave, Senior Judge
Dated: March 23, 2016
       New York, New York